United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3595
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Eunicio Torres-Hernandez,               * District of Nebraska.
                                        *
             Appellant.                 * [UNPUBLISHED]
                                   ___________

                             Submitted: January 26, 2006
                                Filed: February 24, 2006
                                 ___________

Before MURPHY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Eunicio Torres-Hernandez pleaded guilty to conspiring to distribute and
possess with intent to distribute 500 grams or more of methamphetamine mixture, in
violation of 21 U.S.C. § 846. The parties had agreed pursuant to Federal Rule of
Criminal Procedure 11(c)(1)(C) that Torres-Hernandez was responsible for at least
5 kilograms but less than 15 kilograms of methamphetamine. Finding him
responsible for 9.52 kilograms, the district court1 sentenced Torres-Hernandez to 108
months in prison and 5 years of supervised release. On appeal, his counsel has moved

      1
       The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the government failed to establish that Torres-Hernandez distributed 9.52
kilograms of methamphetamine during the period of the conspiracy alleged in the
indictment.

       We hold that Torres-Hernandez cannot challenge a drug-quantity finding that
falls within the range to which he stipulated under Rule 11(c)(1)(C) in his plea
agreement. See United States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995) (defendant
who explicitly and voluntarily exposes himself to specific sentence may not challenge
that punishment on appeal). Further, having reviewed the record independently under
Penson v. Ohio, 488 U.S. 75, 80 (1988), we have found no other nonfrivolous issue.
Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                       ______________________________




                                         -2-